DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 12/14/2020.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “205” has been used to designate both request to shorten URL  and Redirect to decoded URL and URL.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 is missing a period at the end of the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1 and 11  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10425492 B2. 

17/121,568 Claim:
U.S. Patent No. US 10425492 B2 Claim:
1. A method of associating cookies to device identifiers of computing devices, comprising: receiving, by a server of a linking system from a computing device, a request to access a first webpage via an encoded uniform resource locator (URL) provided by the linking system using a browser of the computing device; 





redirecting, by the server responsive to receiving the request to access, the browser of the computing device to a second webpage of the linking system causing the browser to: 



pass, to the browser in accessing the first webpage via the encoded URL link, a browser-specific cookie generated by the linking system for the browser, and 



send, to the linking system, a request to associate the browser-specific cookie with a device identifier of the computing device; 


receiving, by the server, the request to associate the browser-specific cookie with the device identifier of the computing device; 









associating, by the server responsive to receiving the request to associate, the browser- specific cookie with the device identifier; 










and monitoring, by the server via the browser-specific cookie associated with the device identifier, activity on the computing device across one or more webpages accessed via the browser.

receiving, by a server of a linking system, from a browser of a computing device, a first request to access content via a first encoded uniform resource locator (URL) link generated by the server of the linking system and linked to a first page of the linking system, the first encoded URL link linked to a first application;


redirecting, by the server of the linking system, the browser of the computing device, to the first page of the linking system, the first page of the linking system including instructions to cause the computing device to:


pass, to the first application, a first application-specific cookie of the linking system, the first application-specific cookie of the linking system generated by the linking system specifically for the first application and the computing device; and

 send, to the linking system, a first request to associate the first application-specific cookie with a device identifier of the computing device;


receiving, by the server of the linking system, from the first application via the computing device responsive to passing the first application-specific cookie of the linking system, the first request to associate the first application-specific cookie of the linking system with the device identifier of the computing device, the first request including the first application-specific cookie of the linking system and the device identifier;


responsive to receiving the first request to associate, storing, by the server of the linking system in a data structure, an association between the device identifier and the first application-specific cookie and a first identity of the first application, the data structure configured to maintain associations with device identifiers and one or more application-specific cookies and identities of applications associated with the application-specific cookies;



monitoring, by the server of the linking system, activity across the first application and the second application on the computing device based on the association between the device identifier of the computing device, the first application-specific cookie, the first identity of the first application, the second application-specific cookie of the linking system, and the second identity of the second application.




redirect, responsive to receiving the request to access, the browser of the computing device to a second webpage of the linking system causing the browser to:



 pass, to the browser in accessing the first webpage via the encoded URL link, a browser-specific cookie generated by the linking system for the browser, and 



send, to the linking system, a request to associate the browser-specific cookie with a device identifier of the computing device; 


receive the request to associate the browser-specific cookie with the device identifier of the computing device; 










associate, responsive to receiving the request to associate, the browser-specific cookie with the device identifier; 












and monitor, via the browser-specific cookie associated with the device identifier, activity on the computing device across one or more webpages accessed via the browser.

receiving, by a server of a linking system, from a browser of a computing device, a first request to access content via a first encoded uniform resource locator (URL) 


redirecting, by the server of the linking system, the browser of the computing device, to the first page of the linking system, the first page of the linking system including instructions to cause the computing device to:


pass, to the first application, a first application-specific cookie of the linking system, the first application-specific cookie of the linking system generated by the linking system specifically for the first application and the computing device; and

 send, to the linking system, a first request to associate the first application-specific cookie with a device identifier of the computing device;


receiving, by the server of the linking system, from the first application via the computing device responsive to passing the first application-specific cookie of the linking system, the first request to associate the first application-specific cookie of the linking system with the device identifier of the computing device, the first request including the first application-specific cookie of the linking system and the device identifier;


responsive to receiving the first request to associate, storing, by the server of the linking system in a data structure, an association between the device identifier and the first application-specific cookie and a first identity of the first application, 



monitoring, by the server of the linking system, activity across the first application and the second application on the computing device based on the association between the device identifier of the computing device, the first application-specific cookie, the first identity of the first application, the second application-specific cookie of the linking system, and the second identity of the second application.


As seen in the mappings above, the U.S. Patent substantially discloses all of the limitations of the claims of present application. Therefore, claims 1 and 11 are properly rejected under nonstatutory double patenting.


Claims 1 and 11  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. US 10868879 B2. 

17/121,568 Claim:
U.S. Patent No. US 10868879 B2 Claim:
1. A method of associating cookies to device identifiers of computing devices, comprising: receiving, by a server of a linking system from a computing device, a request to access a first webpage via an encoded uniform resource locator (URL) provided by the linking system using a browser of the computing device; 





redirecting, by the server responsive to receiving the request to access, the browser of the computing device to a second webpage of the linking system causing the browser to: 



pass, to the browser in accessing the first webpage via the encoded URL link, a browser-specific cookie generated by the linking system for the browser, and send, to the linking system, a request to associate the browser-specific cookie with a device identifier of the computing device; 


receiving, by the server, the request to associate the browser-specific cookie with the device identifier of the computing device; 





associating, by the server responsive to receiving the request to associate, the browser- specific cookie with the device identifier; 




and monitoring, by the server via the browser-specific cookie associated with the device identifier, activity on the computing device across one or more webpages accessed via the browser.

receiving, by a server of a linking system, from a browser executing on a computing device, a plurality of requests to access content via a corresponding plurality of encoded uniform resource locator (URL) links generated by the linking system, the 


redirecting, by the server, for each application accessed via one of the plurality of requests to access content, the browser of the computing device to a webpage of the linking system causing the computing device to:


pass, to the application corresponding to one of the encoded URL links, an application-specific cookie generated by the linking system for the application and
send, to the linking system, a request to associate the application-specific cookie with a device identifier of the computing device;


receiving, by the server, for each application accessed via one of the plurality of requests to access content, the corresponding request to associate the application-specific cookie with the device identifier of the computing device;



associating, by the server, the plurality of application-specific cookies for the corresponding plurality of applications with the device identifier responsive to receiving the corresponding plurality of requests; and


monitoring, by the server, via the plurality of application-specific cookies associated with the device identifier, activity on the computing device across one or more of the plurality of applications.






redirect, responsive to receiving the request to access, the browser of the computing device to a second webpage of the linking system causing the browser to:


pass, to the browser in accessing the first webpage via the encoded URL link, a browser-specific cookie generated by the linking system for the browser, and 



send, to the linking system, a request to associate the browser-specific cookie with a device identifier of the computing device; 


receive the request to associate the browser-specific cookie with the device identifier of the computing device; 





associate, responsive to receiving the request to associate, the browser-specific cookie with the device identifier; 



and monitor, via the browser-specific cookie associated with the device identifier, activity on the computing device across one or more webpages accessed via the browser.

at least one server of a linking system having one or more processors, configured to:
receive, from a browser executing on a computing device, a plurality of requests to access content via a corresponding plurality of encoded uniform resource locator (URL) links generated by the linking system, the plurality of encoded URL links linked to a corresponding plurality of applications;

redirect, for each application accessed via one of the plurality of requests to access content, the browser of the computing device to a webpage of the linking system causing the computing device to:


pass, to the application corresponding to one of the encoded URL links, an application-specific cookie generated by the linking system for the application and



send, to the linking system, a request to associate the application-specific cookie with a device identifier of the computing device;


receive, for each application accessed via one of the plurality of requests to access content, the corresponding request to associate the application-specific cookie with the device identifier of the computing device;


associate the plurality of application-specific cookies for the corresponding plurality of applications with the device 

and monitor, via the plurality of application-specific cookies associated with the device identifier, activity on the computing device across one or more of the plurality of applications.


As seen in the mappings above, the U.S. Patent substantially discloses all of the limitations of the claims of present application. Therefore, claims 1 and 11 are properly rejected under nonstatutory double patenting.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-11, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klais (US 20140129733 A1) and further in view of Rizvi et al. (US 20210266356 A1) and Wang (US 20170364964 A1).

As to claim 1, Klais teaches a method of associating cookies to device identifiers of computing devices, comprising: receiving, by a server of a linking system from a computing device, a request to access a first webpage via an encoded uniform resource locator (URL) provided by the linking system using a browser of the computing device (See ¶¶ [0055], [0038] Teaches that when a mobile device user using mobile device 50 clicks on a generated URL 47, user information is received by HTTP server 30 via the internet 53. HTTP server 30 communicates with application server 41 to retrieve routing instructions based on the URL mapping scheme 70 from mapping database 42. A user of a URL management interface 43 may create generated URLs 47 and can specify and view a URL mapping scheme 70 for each URL. The URL mapping scheme 70 includes any information relating to the generated URL 47 that is stored in the application server 41. Such information may include the type of internet advertising with which the URL would be used, the preferred destination landing page (title and URL)); 
redirecting, by the server responsive to receiving the request to access, the browser of the computing device to a second webpage of the linking system (See ¶ [0056], Teaches that Thus, for URL requests that meet the conditions specified in instructions associated with generated URLs 47, application server 41 responds with a web server status code (typically a “301 permanent redirect,” although other types of redirects could certainly be used), set to route the matching user to an intermediate landing page, or launch page according to such routing instructions. In the embodiment shown, the intermediate landing page 88 is a blank web page, but in the background there is a script 89 (see FIG. 10) that is executed to ultimately route the user to either a destination landing page or an alternate landing page) 
causing the browser to: pass, to the browser in accessing the first webpage via the encoded URL link (See ¶ [0056], Teaches that the HTTP server 30 caches the header request 85 values, and performs a lookup in the mapping database 42 to determine if the requested URL has a URL mapping scheme 70. If so, application server 41 parses the header request values and performs a lookup against the mapping database 42 for the URL. If a match is found, the URL mapped for that condition is then retrieved from the mapping database 42 and is used to dynamically populate the “location” value in the HTTP server's 30 header response 86 back to the browser. HTTP server 30 then performs a permanent redirect of the browser URL to the new destination, that is, the destination that was identified in mapping database 42.); 
and monitoring, by the server via the browser-specific cookie associated with the device identifier, activity on the computing device across one or more webpages accessed via the browser (See ¶ [0066], Teaches that tracking cookies may be placed on the mobile device 50, which can be used to log the transaction and the mobile device information (e.g., date, IP address, browser user agent, etc.) in a database for reporting and statistical purposes. Tracking cookie technology is well-known. Here, cookie tracking may be used to track analytic and statistical information regarding internet-users that visit or view the final destination landing page as well as tracking which final destination landing pages are visited by users accessing URLs. A variety of metrics or statistics could be tracked in this manner, including, but not limited to, traffic information, referral source, dates, number of hits, times, number of unique users, etc. Hits database 32 in URL resolution system 21, hosted on HTTP server 30, can be used to log or store such information. HTTP server 30 may provide information back to application server 41 for analysis and ultimately for display in URL management interface 43. FIGS. 4 and 15 show example interfaces for managing and viewing tracking metrics and parameters). 
However, it does not expressly teach a browser-specific cookie generated by the linking system for the browser, and send, to the linking system, a request to associate the browser-specific cookie with a device identifier of the computing device; receiving, by the server, the request to associate the browser-specific cookie with the device identifier of the computing device; associating, by the server responsive to receiving the request to associate, the browser- specific cookie with the device identifier.
Rizvi et al., from analogous art, teaches a browser-specific cookie generated by the linking system for the browser (See ¶ [0068], Teaches that a cookie that includes the short URL ID is generated and sent to the browser user interface (UI) or the browser that was opened on the portable device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rizvi et al. into Klais to determine the effectiveness of online advertising campaigns.
One of ordinary skill in the art would have been motivated because it allows one to determine the effectiveness of online advertising campaigns (See Rizvi et al. ¶ [0002]).
However, it does not expressly teach send, to the linking system, a request to associate the browser-specific cookie with a device identifier of the computing device; receiving, by the server, the request to associate the browser-specific cookie with the device identifier of the computing device; associating, by the server responsive to 
Wang, from analogous art, teaches send, to the linking system, a request to associate the browser-specific cookie with a device identifier of the computing device; receiving, by the server, the request to associate the browser-specific cookie with the device identifier of the computing device; associating, by the server responsive to receiving the request to associate, the browser- specific cookie with the device identifier (See ¶¶ [0070], [0073], [0048], [0049], [0079], Teaches that a first login request is received from a first device used by a user for logging into a service (302). The first login request is associated with a first anonymous identifier associated with the first device. An association is stored that is between the user tag, the first anonymous identifier and the second different anonymous identifier (308). For example, the user login service 120 can store an association between the user tag 208 a, the first anonymous identifier 206 a, and the second different anonymous identifier 206 b in anonymous identifier associations 121. The login request can be associated with a first anonymous identifier 206 a (e.g., a cookie, a browser cookie, a device identifier, etc.) that is associated with the first device 106 a. The user login service 120 can determine a user tag 208 a for the user 201, wherein the user tag 208 a does not include any personally identifiable information associated with the user. Example personally identifiable information includes a login identifier associated with the user, the user's email address, the user's phone number, and so on. For example, anonymous identifiers 206 that are linked in the anonymous identifier associations 121 can be associated with the same user across multiple devices. In another example, the linked identifiers can be associated with the same device, such as associated with a browser on the device and some number of apps on the device and/or other identifiers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combination of Klais and Rizvi et al. to provide a linking of plural cookies that are associated with a single user or a single device.
One of ordinary skill in the art would have been motivated because it allows one to provide a linking of plural cookies that are associated with a single user or a single device (See Wang ¶ [0010]).

As to claim 5, the combination of Klais and Rizvi et al. and Wang teaches the method according to claim 1 above. Klais further teaches wherein redirecting the browser further comprises redirecting the browser of the computing device to the second webpage causing the browser to pass the browser-specific cookie via presentation of the first webpage (See ¶¶ [0056], [0052], [0066], Teaches that Thus, for URL requests that meet the conditions specified in instructions associated with generated URLs 47, application server 41 responds with a web server status code (typically a “301 permanent redirect,” although other types of redirects could certainly be used), set to route the matching user to an intermediate landing page, or launch page according to such routing instructions. In the embodiment shown, the intermediate landing page 88 is a blank web page, but in the background there is a script 89 (see FIG. 10) that is executed to ultimately route the user to either a destination landing page or an alternate landing page. Header requests 85 that do not match established conditions present in the URL mapping scheme 70 are redirected to an alternate landing page, or are otherwise redirected based on the URL mapping scheme. Information contained in the header request 85 as strings may be parsed in real-time for purposes of redirecting the user to content that has been pre-determined as optimal (e.g., a specified destination landing page).. Following are other non-limiting examples of how the information contained in the header request may be parsed and used:  (2) a “cookie” value might be checked to determine whether the consumer has previously identified any preferences like whether they prefer to open a specific app (e.g., Facebook) versus the web page equivalent. Tracking cookies may be placed on the mobile device 50, which can be used to log the transaction and the mobile device information (e.g., date, IP address, browser user agent, etc.) in a database for reporting and statistical purposes. Tracking cookie technology is well-known. Here, cookie tracking may be used to track analytic and statistical information regarding internet-users that visit or view the final destination landing page as well as tracking which final destination landing pages are visited by users accessing URLs. A variety of metrics or statistics could be tracked in this manner, including, but not limited to, traffic information, referral source, dates, number of hits, times, number of unique users, etc.). 

As to claim 7, the combination of Klais and Rizvi et al. and Wang teaches the method according to claim 1 above. Klais further teaches wherein monitoring the activity (See ¶ [0066], Teaches that Tracking cookie technology is well-known. Here, cookie tracking may be used to track analytic and statistical information regarding internet-users that visit or view the final destination landing page as well as tracking which final destination landing pages are visited by users accessing URLs. A variety of metrics or statistics could be tracked in this manner, including, but not limited to, traffic information, referral source, dates, number of hits, times, number of unique users, etc.). 

As to claim 8, the combination of Klais and Rizvi et al. and Wang teaches the method according to claim 1 above. Klais further teaches wherein receiving the request to access further comprises receiving, from an application executing on the computing device, the request to access the first webpage via the encoded URL using the browser on the computing device (See ¶¶ [0057], [0040], Teaches that in this example, as shown in FIG. 11, URL resolution system 21 is initiated with step 60 when a mobile device user clicks on the generated URL 47, for example, http://facebook.twurl.co/mms. A URL management system 22 may be used to set-up routing instructions associated with the generated URLs, to shorten, modify, and to otherwise manage generated URLs 47). 

As to claim 9, the combination of Klais and Rizvi et al. and Wang teaches the method according to claim 1 above. Klais further teaches further comprising inserting, (See ¶¶ [0056], [0066], Teaches that for URL requests that meet the conditions specified in instructions associated with generated URLs 47, application server 41 responds with a web server status code (typically a “301 permanent redirect,” although other types of redirects could certainly be used), set to route the matching user to an intermediate landing page, or launch page according to such routing instructions. In the embodiment shown, the intermediate landing page 88 is a blank web page, but in the background there is a script 89 (see FIG. 10) that is executed to ultimately route the user to either a destination landing page or an alternate landing page. Header requests 85 that do not match established conditions present in the URL mapping scheme 70 are redirected to an alternate landing page, or are otherwise redirected based on the URL mapping scheme. If application detection system 31 is enabled for a particular URL, that process will also be run. If tracking information is being recorded as discussed below, tracking is logged in hits database 32. It should be understood that, other than in connection with URL management interface 40, alternative ways of offering the use of application detection system 31 and other customizations for generated URLs 47 could also be used, for example through customer service representatives. Tracking cookies may be placed on the mobile device 50, which can be used to log the transaction and the mobile device information (e.g., date, IP address, browser user agent, etc.) in a database for reporting and statistical purposes. Tracking cookie technology is well-known. Here, cookie tracking may be used to track analytic and statistical information regarding internet-users that visit or view the final destination landing page as well as tracking which final destination landing pages are visited by users accessing URLs.). 

As to claim 10, the combination of Klais and Rizvi et al. and Wang teaches the method according to claim 1 above. However, it does not expressly teach further comprising storing, by the server on a database, an association between the browser and the device identifier, responsive to associating the browser- specific cookie with the device identifier.
Wang et al., from analogous art, teaches further comprising storing, by the server on a database, an association between the browser and the device identifier, responsive to associating the browser- specific cookie with the device identifier (See ¶¶ [0070], [0073], [0048], [0049], [0079], Teaches that a first login request is received from a first device used by a user for logging into a service (302). The first login request is associated with a first anonymous identifier associated with the first device. An association is stored that is between the user tag, the first anonymous identifier and the second different anonymous identifier (308). For example, the user login service 120 can store an association between the user tag 208 a, the first anonymous identifier 206 a, and the second different anonymous identifier 206 b in anonymous identifier associations 121. The login request can be associated with a first anonymous identifier 206 a (e.g., a cookie, a browser cookie, a device identifier, etc.) that is associated with the first device 106 a. The user login service 120 can determine a user tag 208 a for the user 201, wherein the user tag 208 a does not include any personally identifiable information associated with the user. Example personally identifiable information includes a login identifier associated with the user, the user's email address, the user's phone number, and so on. For example, anonymous identifiers 206 that are linked in the anonymous identifier associations 121 can be associated with the same user across multiple devices. In another example, the linked identifiers can be associated with the same device, such as associated with a browser on the device and some number of apps on the device and/or other identifiers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combination of Klais and Rizvi et al. and Wang to provide a linking of plural cookies that are associated with a single user or a single device.
One of ordinary skill in the art would have been motivated because it allows one to provide a linking of plural cookies that are associated with a single user or a single device (See Wang ¶ [0010]).

As to claim 11, Klais teaches a system for associating cookies to device identifiers of computing devices, comprising: at least one server of a linking system having one or more processors coupled with memory, configured to: receive, from a browser executing on a computing device, a request to access a first webpage via an encoded uniform resource locator (URL) provided by the linking system (See ¶¶ [0055], [0038] Teaches that when a mobile device user using mobile device 50 clicks on a generated URL 47, user information is received by HTTP server 30 via the internet 53. HTTP server 30 communicates with application server 41 to retrieve routing instructions based on the URL mapping scheme 70 from mapping database 42. A user of a URL management interface 43 may create generated URLs 47 and can specify and view a URL mapping scheme 70 for each URL. The URL mapping scheme 70 includes any information relating to the generated URL 47 that is stored in the application server 41. Such information may include the type of internet advertising with which the URL would be used, the preferred destination landing page (title and URL)); 
redirect, responsive to receiving the request to access, the browser of the computing device to a second webpage of the linking system (See ¶ [0056], Teaches that Thus, for URL requests that meet the conditions specified in instructions associated with generated URLs 47, application server 41 responds with a web server status code (typically a “301 permanent redirect,” although other types of redirects could certainly be used), set to route the matching user to an intermediate landing page, or launch page according to such routing instructions. In the embodiment shown, the intermediate landing page 88 is a blank web page, but in the background there is a script 89 (see FIG. 10) that is executed to ultimately route the user to either a destination landing page or an alternate landing page) 
causing the browser to: pass, to the browser in accessing the first webpage via the encoded URL link (See ¶ [0056], Teaches that the HTTP server 30 caches the header request 85 values, and performs a lookup in the mapping database 42 to determine if the requested URL has a URL mapping scheme 70. If so, application server 41 parses the header request values and performs a lookup against the mapping database 42 for the URL. If a match is found, the URL mapped for that condition is then retrieved from the mapping database 42 and is used to dynamically populate the “location” value in the HTTP server's 30 header response 86 back to the browser. HTTP server 30 then performs a permanent redirect of the browser URL to the new destination, that is, the destination that was identified in mapping database 42.); 
and monitor, via the browser-specific cookie associated with the device identifier, activity on the computing device across one or more webpages accessed via the browser (See ¶ [0066], Teaches that tracking cookies may be placed on the mobile device 50, which can be used to log the transaction and the mobile device information (e.g., date, IP address, browser user agent, etc.) in a database for reporting and statistical purposes. Tracking cookie technology is well-known. Here, cookie tracking may be used to track analytic and statistical information regarding internet-users that visit or view the final destination landing page as well as tracking which final destination landing pages are visited by users accessing URLs. A variety of metrics or statistics could be tracked in this manner, including, but not limited to, traffic information, referral source, dates, number of hits, times, number of unique users, etc. Hits database 32 in URL resolution system 21, hosted on HTTP server 30, can be used to log or store such information. HTTP server 30 may provide information back to application server 41 for analysis and ultimately for display in URL management interface 43. FIGS. 4 and 15 show example interfaces for managing and viewing tracking metrics and parameters). 
However, it does not expressly teach a browser-specific cookie generated by the linking system for the browser, and send, to the linking system, a request to associate the browser-specific cookie with a device identifier of the computing device; receive the request to associate the browser-specific cookie with the device identifier of the computing device; associate, responsive to receiving the request to associate, the browser-specific cookie with the device identifier.
Rizvi et al., from analogous art, teaches a browser-specific cookie generated by the linking system for the browser (See ¶ [0068], Teaches that a cookie that includes the short URL ID is generated and sent to the browser user interface (UI) or the browser that was opened on the portable device).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rizvi et al. into Klais to determine the effectiveness of online advertising campaigns.
One of ordinary skill in the art would have been motivated because it allows one to determine the effectiveness of online advertising campaigns (See Rizvi et al. ¶ [0002]).
However, it does not expressly teach send, to the linking system, a request to associate the browser-specific cookie with a device identifier of the computing device; receive the request to associate the browser-specific cookie with the device identifier of the computing device; associate, responsive to receiving the request to associate, the browser-specific cookie with the device identifier.
 (See ¶¶ [0070], [0073], [0048], [0049], [0079], Teaches that a first login request is received from a first device used by a user for logging into a service (302). The first login request is associated with a first anonymous identifier associated with the first device. An association is stored that is between the user tag, the first anonymous identifier and the second different anonymous identifier (308). For example, the user login service 120 can store an association between the user tag 208 a, the first anonymous identifier 206 a, and the second different anonymous identifier 206 b in anonymous identifier associations 121. The login request can be associated with a first anonymous identifier 206 a (e.g., a cookie, a browser cookie, a device identifier, etc.) that is associated with the first device 106 a. The user login service 120 can determine a user tag 208 a for the user 201, wherein the user tag 208 a does not include any personally identifiable information associated with the user. Example personally identifiable information includes a login identifier associated with the user, the user's email address, the user's phone number, and so on. For example, anonymous identifiers 206 that are linked in the anonymous identifier associations 121 can be associated with the same user across multiple devices. In another example, the linked identifiers can be associated with the same device, such as associated with a browser on the device and some number of apps on the device and/or other identifiers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combination of Klais and Rizvi et al. to provide a linking of plural cookies that are associated with a single user or a single device.
One of ordinary skill in the art would have been motivated because it allows one to provide a linking of plural cookies that are associated with a single user or a single device (See Wang ¶ [0010]).

As to claim 15, the combination of Klais and Rizvi et al. and Wang teaches the system according to claim 11 above. Klais further teaches wherein the at least one server is further configured to redirect the browser of the computing device to the second webpage causing the browser to pass the browser-specific cookie via presentation of the first webpage (See ¶¶ [0056], [0052], [0066], Teaches that Thus, for URL requests that meet the conditions specified in instructions associated with generated URLs 47, application server 41 responds with a web server status code (typically a “301 permanent redirect,” although other types of redirects could certainly be used), set to route the matching user to an intermediate landing page, or launch page according to such routing instructions. In the embodiment shown, the intermediate landing page 88 is a blank web page, but in the background there is a script 89 (see FIG. 10) that is executed to ultimately route the user to either a destination landing page or an alternate landing page. Header requests 85 that do not match established conditions present in the URL mapping scheme 70 are redirected to an alternate landing page, or are otherwise redirected based on the URL mapping scheme. Information contained in the header request 85 as strings may be parsed in real-time for purposes of redirecting the user to content that has been pre-determined as optimal (e.g., a specified destination landing page).. Following are other non-limiting examples of how the information contained in the header request may be parsed and used:  (2) a “cookie” value might be checked to determine whether the consumer has previously identified any preferences like whether they prefer to open a specific app (e.g., Facebook) versus the web page equivalent. Tracking cookies may be placed on the mobile device 50, which can be used to log the transaction and the mobile device information (e.g., date, IP address, browser user agent, etc.) in a database for reporting and statistical purposes. Tracking cookie technology is well-known. Here, cookie tracking may be used to track analytic and statistical information regarding internet-users that visit or view the final destination landing page as well as tracking which final destination landing pages are visited by users accessing URLs. A variety of metrics or statistics could be tracked in this manner, including, but not limited to, traffic information, referral source, dates, number of hits, times, number of unique users, etc.). 

As to claim 17, the combination of Klais and Rizvi et al. and Wang teaches the system according to claim 11 above. Klais further teaches wherein the at least one server is further configured to monitor, using the browser-specific cookie, the activity on (See ¶ [0066], Teaches that Tracking cookie technology is well-known. Here, cookie tracking may be used to track analytic and statistical information regarding internet-users that visit or view the final destination landing page as well as tracking which final destination landing pages are visited by users accessing URLs. A variety of metrics or statistics could be tracked in this manner, including, but not limited to, traffic information, referral source, dates, number of hits, times, number of unique users, etc.). 

As to claim 18, the combination of Klais and Rizvi et al. and Wang teaches the system according to claim 11 above. Klais further teaches wherein the at least one server is further configured to receive, from an application executing on the computing device, the request to access the first webpage via the encoded URL using the browser on the computing device (See ¶¶ [0057], [0040], Teaches that in this example, as shown in FIG. 11, URL resolution system 21 is initiated with step 60 when a mobile device user clicks on the generated URL 47, for example, http://facebook.twurl.co/mms. A URL management system 22 may be used to set-up routing instructions associated with the generated URLs, to shorten, modify, and to otherwise manage generated URLs 47). 

As to claim 19, the combination of Klais and Rizvi et al. and Wang teaches the system according to claim 11 above. Klais further teaches wherein the at least one server is further configured to insert a script into the second webpage of the linking (See ¶¶ [0056], [0066], Teaches that for URL requests that meet the conditions specified in instructions associated with generated URLs 47, application server 41 responds with a web server status code (typically a “301 permanent redirect,” although other types of redirects could certainly be used), set to route the matching user to an intermediate landing page, or launch page according to such routing instructions. In the embodiment shown, the intermediate landing page 88 is a blank web page, but in the background there is a script 89 (see FIG. 10) that is executed to ultimately route the user to either a destination landing page or an alternate landing page. Header requests 85 that do not match established conditions present in the URL mapping scheme 70 are redirected to an alternate landing page, or are otherwise redirected based on the URL mapping scheme. If application detection system 31 is enabled for a particular URL, that process will also be run. If tracking information is being recorded as discussed below, tracking is logged in hits database 32. It should be understood that, other than in connection with URL management interface 40, alternative ways of offering the use of application detection system 31 and other customizations for generated URLs 47 could also be used, for example through customer service representatives. Tracking cookies may be placed on the mobile device 50, which can be used to log the transaction and the mobile device information (e.g., date, IP address, browser user agent, etc.) in a database for reporting and statistical purposes. Tracking cookie technology is well-known. Here, cookie tracking may be used to track analytic and statistical information regarding internet-users that visit or view the final destination landing page as well as tracking which final destination landing pages are visited by users accessing URLs.). 

As to claim 20, the combination of Klais and Rizvi et al. and Wang teaches the system according to claim 11 above. However, it does not expressly teach wherein the at least one server is further configured to store, on a database, an association between the browser and the device identifier, responsive to associating the browser-specific cookie with the device identifier.
Wang et al., from analogous art, teaches wherein the at least one server is further configured to store, on a database, an association between the browser and the device identifier, responsive to associating the browser-specific cookie with the device identifier (See ¶¶ [0070], [0073], [0048], [0049], [0079], Teaches that a first login request is received from a first device used by a user for logging into a service (302). The first login request is associated with a first anonymous identifier associated with the first device. An association is stored that is between the user tag, the first anonymous identifier and the second different anonymous identifier (308). For example, the user login service 120 can store an association between the user tag 208 a, the first anonymous identifier 206 a, and the second different anonymous identifier 206 b in anonymous identifier associations 121. The login request can be associated with a first anonymous identifier 206 a (e.g., a cookie, a browser cookie, a device identifier, etc.) that is associated with the first device 106 a. The user login service 120 can determine a user tag 208 a for the user 201, wherein the user tag 208 a does not include any personally identifiable information associated with the user. Example personally identifiable information includes a login identifier associated with the user, the user's email address, the user's phone number, and so on. For example, anonymous identifiers 206 that are linked in the anonymous identifier associations 121 can be associated with the same user across multiple devices. In another example, the linked identifiers can be associated with the same device, such as associated with a browser on the device and some number of apps on the device and/or other identifiers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang into the combination of Klais and Rizvi et al. and Wang to provide a linking of plural cookies that are associated with a single user or a single device.
One of ordinary skill in the art would have been motivated because it allows one to provide a linking of plural cookies that are associated with a single user or a single device (See Wang ¶ [0010]).

Claims 2-4, 6, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klais (US 20140129733 A1) and Rizvi et al. (US 20210266356 A1) and Wang (US 20170364964 A1) and further in view of Jakobsson (US 20110035784 A1).

As to claim 2, the combination of Klais and Rizvi et al. and Wang teaches the method according to claim 1 above. However, it does not expressly teach further comprising: determining, by the server responsive to receiving the request to access, that the browser on the computing device is not associated with any browser-specific cookie based on the device identifier; and generating, by the server responsive to determining that the browser is not associated any browser-specific cookie, the browser-specific cookie to pass to the browser.
Jakobsson, from analogous art, teaches further comprising: determining, by the server responsive to receiving the request to access, that the browser on the computing device is not associated with any browser-specific cookie based on the device identifier; and generating, by the server responsive to determining that the browser is not associated any browser-specific cookie, the browser-specific cookie to pass to the browser (See Abstract, ¶¶ [0150], [0044]-[0050], Teaches that Upon a client's first visit to a web server, an identifier record is generated comprising data such as a user ID, a client device ID, an age (e.g., a counter), a cookie type, an authentication field, etc. From the unique identifier, one or more types of reinforced cookies are generated and stored with the client browser. Storage apparatus 440 is adapted to store data for verifying a client's cookies upon a subsequent visit. Thus, apparatus 440 may store identifiers, identifier templates, cookies, and/or other information related to the generation and verification of cookies. The various types of cookies stored on client 110 are considered “reinforced” because they comprise data beyond a simple name-value pair (for a traditional cookie) or URL (for a history cookie) or filename (for a cache cookie). The additional data may vary from one embodiment of the invention to another, and may illustratively comprise one or more of the following: an ID for identifying a user or organization; a device ID for identifying a specific computing or communication device used by a particular user or organization; a browser ID for identifying a type of browser; an age for indicating an age or version of the cookie; a type for identifying the cookie's type; and an authentication value for facilitating authentication of the cookie).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jakobsson into the combination of Klais and Rizvi et al. and Wang to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc.
One of ordinary skill in the art would have been motivated because it allows one to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc. (See Jakobsson ¶ [0146]).

As to claim 3, the combination of Klais and Rizvi et al. and Wang teaches the method according to claim 1 above. However, it does not expressly teach further comprising: determining, by the server responsive to receiving the request to access, that the browser on the computing device is not associated with any browser-specific cookie based on the device identifier; and generating, by the server responsive to determining that the browser is not associated any browser-specific cookie, the browser-specific cookie to pass to the browser.
(See ¶¶ [0122], [0129], [0044]-[0050], Teaches that in operation 350, the server determines whether all six reinforced cookies were produced by or detected on the client. In operation 364, all of the reinforced cookies are updated and returned to the client for storage. In some embodiments of the invention, updating the cookies may simply involve updating the age field of the identifier(s) (e.g., to increment a counter, to store a new date/time) before generating the replacement cookies (with re-computed authentication fields) and serving them to the client. The names of corresponding pages (for history cookies) and cacheable objects (for cache cookies) would likewise be updated. Storage apparatus 440 is adapted to store data for verifying a client's cookies upon a subsequent visit. Thus, apparatus 440 may store identifiers, identifier templates, cookies, and/or other information related to the generation and verification of cookies. The various types of cookies stored on client 110 are considered “reinforced” because they comprise data beyond a simple name-value pair (for a traditional cookie) or URL (for a history cookie) or filename (for a cache cookie). The additional data may vary from one embodiment of the invention to another, and may illustratively comprise one or more of the following: an ID for identifying a user or organization; a device ID for identifying a specific computing or communication device used by a particular user or organization; a browser ID for identifying a type of browser; an age for indicating an age or version of the cookie; a type for identifying the cookie's type; and an authentication value for facilitating authentication of the cookie).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jakobsson into the combination of Klais and Rizvi et al. and Wang to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc.
One of ordinary skill in the art would have been motivated because it allows one to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc. (See Jakobsson ¶ [0146]).

As to claim 4, the combination of Klais and Rizvi et al. and Wang teaches the method according to claim 1 above. However, it does not expressly teach wherein redirecting he browser further comprises redirecting the browser of the computing device to the second webpage causing the browser to: determine that the browser on the computing device does not have any browser-specific cookies; and send, to the linking system, the request to associate responsive to determining that the browser does not have any browser-specific cookies.
Jakobsson, from analogous art, teaches wherein redirecting he browser further comprises redirecting the browser of the computing device to the second webpage causing the browser to: determine that the browser on the computing device does not have any browser-specific cookies; and send, to the linking system, the request to (See Abstract, ¶¶ [0150], [0044]-[0050], Teaches that Upon a client's first visit to a web server, an identifier record is generated comprising data such as a user ID, a client device ID, an age (e.g., a counter), a cookie type, an authentication field, etc. From the unique identifier, one or more types of reinforced cookies are generated and stored with the client browser. Storage apparatus 440 is adapted to store data for verifying a client's cookies upon a subsequent visit. Thus, apparatus 440 may store identifiers, identifier templates, cookies, and/or other information related to the generation and verification of cookies. The various types of cookies stored on client 110 are considered “reinforced” because they comprise data beyond a simple name-value pair (for a traditional cookie) or URL (for a history cookie) or filename (for a cache cookie). The additional data may vary from one embodiment of the invention to another, and may illustratively comprise one or more of the following: an ID for identifying a user or organization; a device ID for identifying a specific computing or communication device used by a particular user or organization; a browser ID for identifying a type of browser; an age for indicating an age or version of the cookie; a type for identifying the cookie's type; and an authentication value for facilitating authentication of the cookie).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jakobsson into the combination of Klais and Rizvi et al. and Wang to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc.
(See Jakobsson ¶ [0146]).

As to claim 6, the combination of Klais and Rizvi et al. and Wang teaches the method according to claim 1 above. However, it does not expressly teach wherein associating the browser-specific cookie with the device identifier further comprises associating the browser-specific cookie with one or more other cookies generated by the linking system for the computing device based on the device identifier.
Jakobsson, from analogous art, teaches wherein associating the browser-specific cookie with the device identifier further comprises associating the browser-specific cookie with one or more other cookies generated by the linking system for the computing device based on the device identifier (See Abstract, ¶¶ [0150], [0044]-[0050], Teaches that Upon a client's first visit to a web server, an identifier record is generated comprising data such as a user ID, a client device ID, an age (e.g., a counter), a cookie type, an authentication field, etc. From the unique identifier, one or more types of reinforced cookies are generated and stored with the client browser. Storage apparatus 440 is adapted to store data for verifying a client's cookies upon a subsequent visit. Thus, apparatus 440 may store identifiers, identifier templates, cookies, and/or other information related to the generation and verification of cookies. The various types of cookies stored on client 110 are considered “reinforced” because they comprise data beyond a simple name-value pair (for a traditional cookie) or URL (for a history cookie) or filename (for a cache cookie). The additional data may vary from one embodiment of the invention to another, and may illustratively comprise one or more of the following: an ID for identifying a user or organization; a device ID for identifying a specific computing or communication device used by a particular user or organization; a browser ID for identifying a type of browser; an age for indicating an age or version of the cookie; a type for identifying the cookie's type; and an authentication value for facilitating authentication of the cookie).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jakobsson into the combination of Klais and Rizvi et al. and Wang to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc.
One of ordinary skill in the art would have been motivated because it allows one to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc. (See Jakobsson ¶ [0146]).

As to claim 12, the combination of Klais and Rizvi et al. and Wang teaches the system according to claim 11 above. However, it does not expressly teach wherein the at least one server is further configured to: determine, responsive to receiving the request to access, that the browser on the computing device is not associated with any browser-specific cookie based on the device identifier; and generate, responsive to determining that the browser is not associated any browser- specific cookie, the browser-specific cookie to pass to the browser.
 (See Abstract, ¶¶ [0150], [0044]-[0050], Teaches that Upon a client's first visit to a web server, an identifier record is generated comprising data such as a user ID, a client device ID, an age (e.g., a counter), a cookie type, an authentication field, etc. From the unique identifier, one or more types of reinforced cookies are generated and stored with the client browser. Storage apparatus 440 is adapted to store data for verifying a client's cookies upon a subsequent visit. Thus, apparatus 440 may store identifiers, identifier templates, cookies, and/or other information related to the generation and verification of cookies. The various types of cookies stored on client 110 are considered “reinforced” because they comprise data beyond a simple name-value pair (for a traditional cookie) or URL (for a history cookie) or filename (for a cache cookie). The additional data may vary from one embodiment of the invention to another, and may illustratively comprise one or more of the following: an ID for identifying a user or organization; a device ID for identifying a specific computing or communication device used by a particular user or organization; a browser ID for identifying a type of browser; an age for indicating an age or version of the cookie; a type for identifying the cookie's type; and an authentication value for facilitating authentication of the cookie).

One of ordinary skill in the art would have been motivated because it allows one to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc. (See Jakobsson ¶ [0146]).

As to claim 13, the combination of Klais and Rizvi et al. and Wang teaches the system according to claim 11 above. However, it does not expressly teach wherein the at least one server is further configured to: determine, responsive to receiving a second request to access a third webpage via second encoded URL from the browser of the computing device, that the browser has the browser- specific cookie based on the device identifier; and associate, responsive to determining that the browser has the browser-specific cookie, the browser with the browser-specific cookie.
Jakobsson, from analogous art, teaches wherein the at least one server is further configured to: determine, responsive to receiving a second request to access a third webpage via second encoded URL from the browser of the computing device, that the browser has the browser- specific cookie based on the device identifier; and associate, responsive to determining that the browser has the browser-specific cookie, the browser with the browser-specific cookie (See ¶¶ [0122], [0129], [0044]-[0050], Teaches that in operation 350, the server determines whether all six reinforced cookies were produced by or detected on the client. In operation 364, all of the reinforced cookies are updated and returned to the client for storage. In some embodiments of the invention, updating the cookies may simply involve updating the age field of the identifier(s) (e.g., to increment a counter, to store a new date/time) before generating the replacement cookies (with re-computed authentication fields) and serving them to the client. The names of corresponding pages (for history cookies) and cacheable objects (for cache cookies) would likewise be updated. Storage apparatus 440 is adapted to store data for verifying a client's cookies upon a subsequent visit. Thus, apparatus 440 may store identifiers, identifier templates, cookies, and/or other information related to the generation and verification of cookies. The various types of cookies stored on client 110 are considered “reinforced” because they comprise data beyond a simple name-value pair (for a traditional cookie) or URL (for a history cookie) or filename (for a cache cookie). The additional data may vary from one embodiment of the invention to another, and may illustratively comprise one or more of the following: an ID for identifying a user or organization; a device ID for identifying a specific computing or communication device used by a particular user or organization; a browser ID for identifying a type of browser; an age for indicating an age or version of the cookie; a type for identifying the cookie's type; and an authentication value for facilitating authentication of the cookie).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jakobsson into the combination of Klais and Rizvi et al. and Wang to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc.
(See Jakobsson ¶ [0146]).

As to claim 14, the combination of Klais and Rizvi et al. and Wang teaches the system according to claim 11 above. However, it does not expressly teach herein the at least one server is further configured to redirect the browser of the computing device to the second webpage causing the browser to: determine that the browser on the computing device does not have any browser-specific cookies; and send, to the linking system, the request to associate responsive to determining that the browser does not have any browser-specific cookies.
Jakobsson, from analogous art, teaches herein the at least one server is further configured to redirect the browser of the computing device to the second webpage causing the browser to: determine that the browser on the computing device does not have any browser-specific cookies; and send, to the linking system, the request to associate responsive to determining that the browser does not have any browser-specific cookies (See Abstract, ¶¶ [0150], [0044]-[0050], Teaches that Upon a client's first visit to a web server, an identifier record is generated comprising data such as a user ID, a client device ID, an age (e.g., a counter), a cookie type, an authentication field, etc. From the unique identifier, one or more types of reinforced cookies are generated and stored with the client browser. Storage apparatus 440 is adapted to store data for verifying a client's cookies upon a subsequent visit. Thus, apparatus 440 may store identifiers, identifier templates, cookies, and/or other information related to the generation and verification of cookies. The various types of cookies stored on client 110 are considered “reinforced” because they comprise data beyond a simple name-value pair (for a traditional cookie) or URL (for a history cookie) or filename (for a cache cookie). The additional data may vary from one embodiment of the invention to another, and may illustratively comprise one or more of the following: an ID for identifying a user or organization; a device ID for identifying a specific computing or communication device used by a particular user or organization; a browser ID for identifying a type of browser; an age for indicating an age or version of the cookie; a type for identifying the cookie's type; and an authentication value for facilitating authentication of the cookie).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jakobsson into the combination of Klais and Rizvi et al. and Wang to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc.
One of ordinary skill in the art would have been motivated because it allows one to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc. (See Jakobsson ¶ [0146]).

As to claim 16, the combination of Klais and Rizvi et al. and Wang teaches the system according to claim 11 above. However, it does not expressly teach wherein the at least one server is further configured to associate the browser-specific cookie with 
Jakobsson, from analogous art, teaches wherein the at least one server is further configured to associate the browser-specific cookie with one or more other cookies generated by the linking system for the computing device based on the device identifier (See Abstract, ¶¶ [0150], [0044]-[0050], Teaches that Upon a client's first visit to a web server, an identifier record is generated comprising data such as a user ID, a client device ID, an age (e.g., a counter), a cookie type, an authentication field, etc. From the unique identifier, one or more types of reinforced cookies are generated and stored with the client browser. Storage apparatus 440 is adapted to store data for verifying a client's cookies upon a subsequent visit. Thus, apparatus 440 may store identifiers, identifier templates, cookies, and/or other information related to the generation and verification of cookies. The various types of cookies stored on client 110 are considered “reinforced” because they comprise data beyond a simple name-value pair (for a traditional cookie) or URL (for a history cookie) or filename (for a cache cookie). The additional data may vary from one embodiment of the invention to another, and may illustratively comprise one or more of the following: an ID for identifying a user or organization; a device ID for identifying a specific computing or communication device used by a particular user or organization; a browser ID for identifying a type of browser; an age for indicating an age or version of the cookie; a type for identifying the cookie's type; and an authentication value for facilitating authentication of the cookie).

One of ordinary skill in the art would have been motivated because it allows one to allow generation and tracking of reinforced cookies on different devices, through different browsers, etc. (See Jakobsson ¶ [0146]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McGee et al. (US 20030131045 A1) teaches in accordance with the invention, cookies are automatically synchronized across multiple client machines on a network. A user registers all of the client machines for which he desires cookie synchronization under a single account with a cookie synchronization server. Each of the client machines is equipped with software that monitors all changes made to cookies at that machine and sends notifications of the changes to the cookie synchronization server. The cookie synchronization server stores the cookie change information in a log and sends it out to the other client machine in the account, which then update their cookies accordingly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        09/11/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454